Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Response to Arguments
Applicant’s arguments, see pgs. 8-9, filed 10-29-2021, with respect to the 102 rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeHon et al (“Hybrid CMOS/Nanoelectronic Digital Circuits: Devices, Architectures, and Design Automation” 2005)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao et al (“Cortical Models Onto CMOL and CMOS—Architectures and Performance/Price” 2007) in view of DeHon et al (“Hybrid CMOS/Nanoelectronic Digital Circuits: Devices, Architectures, and Design Automation” 2005)
1. Gao disclose a method comprising: 
at a neuromorphic network comprising a plurality of electronic neurons (See e.g. abstract): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a plurality of synaptic devices interconnecting the neurons (See e.g. section IV),

    PNG
    media_image2.png
    179
    496
    media_image2.png
    Greyscale

receiving a set of inputs (See e.g. section IIA, section IVB on input(s)); 

    PNG
    media_image3.png
    248
    511
    media_image3.png
    Greyscale

k-WTA); 
determining a corresponding neuron of the neurons associated with the largest input (See e.g. section IIA, section IVB on Winner-takes-all or k-WTA); and
receiving an output from the corresponding neuron, wherein the corresponding neuron is the only neuron of the neurons providing output (See e.g. section IIA, section IVB on output and Winner-takes-all or k-WTA.  Examiner Note: WTA means the winner is the only neuron providing output).
Gao fails to disclose a plurality of translator drivers, wherein a translator driver connected to the corresponding neuron translates an amount of current from a synaptic device interconnected to the corresponding neuron for integration by the corresponding neuron.
However, DeHon disclose CMOS circuits (thereby in the same field of endeavor) and disclose a plurality of translator drivers1,  wherein a translator driver connected to the corresponding neuron translates an amount of current from a synaptic device interconnected to the corresponding neuron for integration by the corresponding neuron (See e.g. section IV-C on sense amplifiers).

    PNG
    media_image4.png
    268
    484
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art, before the time of invention, to modify the CMOS device of Gao to incorporate CMOS system of Dehon
          Given the advantage of high defect tolerance (See e.g. Dehon’s abstract), one having ordinary skill in the art would have been motivated to make this obvious modification.

    PNG
    media_image5.png
    164
    492
    media_image5.png
    Greyscale


2. Gao disclose the method of claim 1, wherein selecting a largest input of the set of inputs comprises applying nonlinear inhibition, thereby implementing a Winner Take All (WTA) mechanism (See e.g. section IIA, section IVB on Winner-takes-all or k-WTA).

3. Gao disclose the method of claim 1, wherein the neuromorphic network further comprises a cross-bar array including: multiple axon paths; multiple dendrite paths; multiple membrane paths; and a plurality of synaptic devices interconnect the neurons via the 

4. Gao disclose the method of claim 3, wherein: the multiple dendrites paths are orthogonal to the multiple axon paths and the multiple membrane paths; and each synaptic device is at a cross-point junction of the cross-bar array coupled between a dendrite path of the cross-bar array and an axon path of the cross-bar array, and between the dendrite path and a membrane path of the cross-bar array (See e.g. Fig. 2 and Fig. 9).

Claims 5-12 are drawn to claims above and are rejected for the same reasons.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 [0041] The cross-bar array 12 further includes driver devices X.sub.2, X.sub.3 and X.sub.4 as shown in FIG. 1. The devices X.sub.2, X.sub.3 and X.sub.4 comprise interface driver devices. Specifically, the dendrites 26 have driver devices X.sub.2 on one side of the cross-bar array 12 and level translator devices (e.g., sense amplifiers) X.sub.4 on the other side of the cross-bar array. The axons 24 have driver devices X.sub.3 on one side of the cross-bar array 12. The driver devices comprise CMOS logic circuits implementing the functions described herein according to embodiments of the invention.